Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (the “Amendment”) is made as of
November 12, 2008 between Electro Scientific Industries, Inc. (“ESI”) and
Nicholas Konidaris (“Executive”).

Pursuant to an Employment Agreement dated as of January 7, 2004 (the “Employment
Agreement”) between the Company and Executive, the Company agreed to employ
Executive, and Executive agreed to provide his services and expertise, in the
position of President and Chief Executive Officer.

WHEREAS, the parties wish to amend the Employment Agreement to make certain
provisions compliant with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”).

NOW, THEREFORE, the parties agree as follows:

1. Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Employment Agreement.

2. Whether or not provisions are expressly amended, the Employment Agreement
shall be interpreted to provide for compliance with Section 409A, including
further authority and official guidance concerning the meaning of Section 409A
and related regulations. For example, any purported termination of Executive’s
employment by Executive for Good Reason which is not effected in accordance with
Section 8 of the Employment Agreement will fail to be termination for Good
Reason.

3. Section 6(c) of the Employment Agreement is amended in its entirety to read
as follows:

“(c) Reimbursed Business Expenses. ESI shall reimburse Executive for all
expenses and disbursements reasonably incurred by Executive in the course of his
duties for ESI, subject to any reasonable and timely documentation of such
expenses that ESI may require in accordance with its customary expense
reimbursement policies applicable to senior executive officers. The
reimbursement shall be paid not later than the March 15 after the calendar year
in which the expenses are incurred. Section 9(e) shall control if the payment
date under Section 9(e) is earlier.”

4. Sections 9(b)(iv) and 9(b)(vi) of the Employment Agreement are amended in
their entirety to read as follows:

“(iv) If the termination occurs and there has been no Change of Control,
continued vesting and exercisability for a period of two full years following
the date of termination of all option(s) to purchase shares of ESI common stock
then held by Executive, all stock appreciation rights and other ESI equity-based
awards then held by Executive, and all shares of restricted ESI common stock
then held by Executive; provided that no such option or right shall be
exercisable after the earlier of (x) the expiration of the term of years
provided at the time of the original grant, or (y) the tenth anniversary of the
original date of grant of the option or right;”

“(vi) An extension of the term for exercise of any vested and unexpired options
to purchase shares of ESI common stock, and any vested and unexpired ESI stock
appreciation rights, until the date that is three full years after the effective
date of Executive’s termination; provided that no such option or right shall be
exercisable after the earlier of (x) the expiration of the term of years
provided at the time of the original grant, or (y) the tenth anniversary of the
original date of grant of the option or right;”



--------------------------------------------------------------------------------

5. Section 9(e) of the Employment Agreement is amended to read in its entirety
as follows:

“9(e) Date of Payment. Except as otherwise provided herein, all cash payments
and lump-sum awards required to be made pursuant to the provisions of this
Section 9 shall be made no later than the 30th day following the effective date
of Executive’s termination. Amounts under sections 9(b)(ii) and (iii), and
amounts for life and accident insurance benefits, shall not be paid within the
first six months after termination of Executive’s employment to the extent that
the aggregate amounts would exceed two times the lesser of (i) Executive’s
annualized compensation based on the annual rate of pay for Executive’s services
to ESI as an employee for the calendar year preceding the year of termination
(adjusted for any increase effective for the year of termination that was
expected to continue indefinitely if Executive had not terminated), and (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
section 401(a)(17) of the Code for the year of termination. Amounts not paid
within the six months because of the limit shall be paid not later than seven
months after termination. Payments for life and accident insurance benefits
shall be given priority over amounts under sections 9(b)(ii) and (iii) for
payment within the six months after termination of employment.”

6. New Sections 9(i) and 9(j) shall be inserted and shall read as follows:

“(i) The medical and dental insurance benefits under sections 9(b)(vii) and
(viii) shall be provided for the first 18 months after termination of
Executive’s employment by election of Executive under COBRA to continue coverage
under ESI’s group health plans and payment by ESI of the portion of the COBRA
premium in the same ratio as ESI paid for the coverage of Executive and his
dependents under the plans.”

“(j) If ESI pays or reimburses the insurance benefits (rather than the insurance
premiums) described under section 9(b)(vii) or (viii), the payment or
reimbursement shall be made on or before December 31 of the year after the year
in which the expense was incurred. The right to insurance benefits under section
9(b)(vii) or (viii) for a year shall not be affected by payments,
reimbursements, or benefits in any other year.”

7. A new Section 11(e) shall be inserted and shall read as follows:

“(e) Gross-Up Payments shall be paid to Executive by the end of the calendar
year next following the calendar year in which Executive remits the related
taxes.”

8. Section 13(e) of the Employment Agreement is amended to read in its entirety
as follows:

“(e) Attorneys’ Fees. Each party shall bear his or its own costs and attorneys’
fees which have been or may be incurred in connection with any matter herein or
in connection with the negotiation and consummation of this Agreement or any
attachment or exhibit hereto or in any action to enforce the provisions of this
Agreement or any attachment or exhibit hereto. Notwithstanding the foregoing,
any arbitrator shall have the right to award attorneys’ fees to the prevailing
party in an



--------------------------------------------------------------------------------

arbitration proceeding. If this Agreement is executed on or before January 7,
2004, ESI will reimburse Executive for one-half of his legal fees and expenses
incurred in connection with the review of this Agreement and all related
agreements up to a maximum amount of $5,000. ESI shall pay all legal fees and
related expenses incurred by Executive as a result of (i) his bona fide legal
claims concerning wrongful termination following a Change of Control of ESI
(including all such fees and expenses, if any, incurred in contesting or
disputing such termination) to the extent such fees and expenses are paid as
“settlements or awards” resolving the bona fide legal claims, within the meaning
of Treasury Regulation section 1.409A-1(b)(11), or (ii) Executive seeking to
obtain or enforce any right or benefit provided by this Agreement following a
Change of Control.”

9. Except as modified hereby, the Employment Agreement remains in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.

 

ELECTRO SCIENTIFIC INDUSTRIES, INC. By   /s/ Jon D. Tompkins

Name: Jon D. Tompkins

Title: Chairman of the Board

/s/ Nicholas Konidaris Nicholas Konidaris, Executive

 

 

 

 

 